Citation Nr: 1126335	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1956.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Reno, Nevada, VA Regional Office (RO).
      
The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Having reviewed the evidence, the Board finds further development is necessary for a determination in that regard.  

The Board notes that, as reflected in the November 2010 supplemental statement of the case, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010, as in this case.  

The Board notes that while correspondence, received in November 2008, reflects stressors alleged to have occurred at Camp Pendleton between September 1953 and July 1954, service personnel records, to include sea and air travel embarkation slips, show he embarked at Pearl Harbor in July 1953, disembarked in Japan in August 1953, and arrived and disembarked in California in October 1954.  Regardless, and while the AOJ's February 2010 Formal Finding reflects a lack of  information required to verify the claimed stressors alleged to have occurred at Camp Pendleton.  In addition, the AOJ has conceded the Veteran's in-service stressor related to an atomic explosion, as reflected in an October 2002 rating decision, in which service connection was established for colon cancer as a result of the Veteran's participation in an Atomic Detonation in March 1955 with resulting exposure to 360 milliroentgens of ionizing radiation.  

In regard to diagnosis, the January 2008, the VA psychiatrist entered a diagnosis of PTSD, and while the September 2009 VA examiner concluded the diagnostic criteria for PTSD were not met, attributing relevant symptoms to dysthymia and attributing total occupational and social impairment to a cognitive disorder, not otherwise specified, an October 2009 VA treatment record reflects complaints of nightmares and ruminating thoughts about service, and a February 2010 record shows a diagnosis of chronic PTSD.  The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  An opinion has not been obtained in regard to whether any identified acquired psychiatric disorder, to include dysthymic disorder, is related to service.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the examination report and opinion to be inadequate for a determination in regard to the matter on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 1 below, in regard to whether an acquired psychiatric disorder, to include PTSD, is etiologically related to service, and if PTSD is related to service, whether the Veteran's claimed stressors are related to his fear associated with exposure to hostile forces and adequate to support a diagnosis of PTSD, and consistent with the places, types, and circumstances of the Veteran's service and related to the Veteran's symptoms.  38 U.S.C.A. § 1154(a).

Lastly, VA treatment records, dated in 2010, reflect regular, ongoing group counseling.  Up-to-date VA treatment records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate up-to-date VA treatment records.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with a psychologist/psychiatrist to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion expressed in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any acquired psychiatric disorder, to include PTSD and or a dysthymic disorder, is attributable to an in-service stressful event(s) or otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  In light of the above, the claim should be readjudicated.  The AOJ should review all development for completeness and review all opinions for adequacy, and any further action required in that regard should be accomplished prior to the returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



